F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             FEB 5 2001
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    BENTLEY ENVIRONMENTAL
    ENGINEERING, INC., a Delaware
    corporation; TECHRAD
    ENVIRONMENTAL SERVICES,
    INC., an Oklahoma corporation,                        No. 00-6176
                                                      (D.C. No. 99-CV-217)
                  Plaintiffs-Appellees,                   (W.D. Okla.)

    v.

    STEVEN E. ESMOND, an individual,

                  Defendant-Appellant.


                              ORDER AND JUDGMENT          *




Before BRISCOE , ANDERSON , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Steven E. Esmond, appearing pro se, appeals from the district

court’s April 21, 2000 order denying sanctions and purports to appeal from the

district court’s January 11, 2000 administrative closing order. We have

jurisdiction under 28 U.S.C. § 1291.

      The district court closed this case on January 11, 2000, based on the

representation of plaintiffs’ counsel that a settlement and compromise had been

reached. R. doc. 40. The closing order stated that the action would be deemed

dismissed with prejudice if no party requested reopening within forty-five days.

Id. No party requested reopening. Defendant filed a motion for sanctions under

Federal Rule of Civil Procedure 11 on March 6, 2000, alleging that the complaint

was baseless. The motion was denied on April 21, 2000.

      Defendant’s notice of appeal was filed on May 19, 2000, and his attempt to

appeal the district court’s January 11, 2000 closing order is therefore untimely.

See Fed. R. App. P. 4(a)(1)(A). Moreover, due to defendant’s inaction, the

allegedly baseless complaint was deemed dismissed on February 25, 2000. As a

result, defendant’s motion for sanctions filed after the complaint was dismissed

was filed too late.

      We reject defendant’s unsupported argument that his delay should be

excused because he changed attorneys at that time and did not know that his case

had been dismissed. Because this is a civil suit, defendant had no constitutional


                                         -2-
right to the effective assistance of counsel.         MacCuish v. United States , 844 F.2d

733, 735 (10th Cir. 1988). Being without an attorney for some period of time, or

having communication problems with an attorney, therefore provides no excuse

for his delay. The district court’s orders were public records and defendant could

have checked the status of his case for himself.

       AFFIRMED. The mandate shall issue forthwith.



                                                             Entered for the Court



                                                             Mary Beck Briscoe
                                                             Circuit Judge




                                                -3-